 

Exhibit 10.1

 

Grant No.: _______

 

REGAL ENTERTAINMENT GROUP

2002 STOCK INCENTIVE PLAN, AS AMENDED

PERFORMANCE SHARE AGREEMENT

                Regal Entertainment Group, a Delaware corporation (the
“Company”), hereby grants performance shares relating to restricted shares of
its class A common stock, $.001 par value (the “Common Stock”), to the Grantee
named below, the shares of restricted stock subject thereto being subject to
achieving the performance criteria and the vesting conditions set forth in the
attached agreement (the “Agreement”).  Additional terms and conditions of the
grant are set forth in this cover sheet to the Agreement, in the Agreement, and
in the Company’s 2002 Stock Incentive Plan, as amended (the “Plan”).

Grant Date:  __________________, 20­­___

Name of Grantee:  _________________________________________________

Grantee’s Social Security Number:   _____-____-_____

Maximum No. of Shares of Common Stock (175% of Target LTI (defined below)):
______________

Vesting Date: __________________

Purchase Price per share of Common Stock:  $0.001

                By signing this cover sheet, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is also attached.  You acknowledge that you have carefully reviewed the Plan,
and agree that the Plan will control in the event any provision of this
Agreement should be or appear to be inconsistent.

Grantee:

 

 

 

 

 

 

(Signature)

 

Company:

 

By:

 

 

 

 

 

(Signature)

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Attachment

This is neither a stock certificate nor a negotiable instrument.

 

--------------------------------------------------------------------------------


 

REGAL ENTERTAINMENT GROUP

2002 STOCK INCENTIVE PLAN, AS AMENDED

PERFORMANCE SHARE AGREEMENT

Award of Performance Shares/Number of Shares of Restricted Stock Issuable upon
Achievement of Performance Criteria

 

          This grant is an award of performance shares (the “Performance
Shares”) entitling the Grantee hereof to the number of shares of Common Stock to
be determined as set forth below, at the Purchase Price set forth on the cover
sheet, which shares of Common Stock when issued will be subject to the vesting
conditions described below (such shares when issued and subject to the vesting
conditions, the “Restricted Stock”). The Purchase Price for the Performance
Shares and the Restricted Stock is deemed paid by your services to the Company.

 

 

 

 

 

          The number of shares of Restricted Stock, if any, that may be issued
pursuant to the terms of this Agreement shall be calculated based on the
attainment of specified performance goals, as set forth on the attached Exhibit
A, by the             anniversary of the Grant Date (the “Calculation Date”).
The maximum number of shares of Restricted Stock that may be issued to you
hereunder shall be as set forth on the cover sheet, which number has been
determined by multiplying             shares (such number of shares, your
“Target Long Term Incentive” or “Target LTI”) by 175%.

 

 

 

Nontransferability and Forfeiture

 

          Neither your Performance Shares granted hereby nor any shares of
Restricted Stock issued hereunder prior to the vesting thereof may be
transferred, assigned, pledged or hypothecated, whether by operation of law or
otherwise, nor may your Performance Shares or shares of Restricted Stock, if
any, be made subject to execution, attachment or similar process. If your
service terminates for any reason prior to the Calculation Date, you will
forfeit your Performance Shares and not have any right to receive any Restricted
Stock or Common Stock in respect of this award of Performance Shares.

 

 

 

Issuance and Vesting of Restricted Stock

 

          The Performance Shares awarded hereby are evidenced solely by this
Agreement and the cover sheet. The Company will issue any Restricted Stock
earned pursuant hereto in your name as of the Calculation Date.

 

 

 

 

 

          Except as otherwise set forth herein, your right to the Common Stock,
after the issuance of the Restricted Stock as of the Calculation Date pursuant
to this grant, vests as to 100% of the total number of shares of Restricted
Stock issued pursuant to this grant on            , provided you then continue
in service (the “Vesting Date”). If the Vesting Date would otherwise occur
during a period in which you are: (a) subject to a lock-up agreement restricting
your ability to sell shares of Common Stock in the open market or (b) restricted
from selling shares of Common Stock in the open market because you are not then
eligible to

 

--------------------------------------------------------------------------------


 

 

 

sell under the Company’s insider trading or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading), the Vesting Date will be delayed until the first date on which
you are no longer prohibited from selling shares of Common Stock due to a
lock-up agreement or insider trading plan restriction; provided, however, you
shall not be deemed to be restricted pursuant to subparagraph (b) above if you
have in place at the Vesting Date an enforceable 10b5-1 trading plan. You cannot
vest in more than the number of shares covered by this grant.

 

 

 

Book Entry Restrictions/Escrow

 

          Any Restricted Stock issued hereunder may be issued in book entry
form. In such event, the Company shall cause the transfer agent for the shares
of its Common Stock to make a book entry record showing ownership for the shares
of Restricted Stock in your name subject to the terms and conditions of this
Agreement. The Company shall issue or cause to be issued to you an account
statement acknowledging your ownership of the shares of such Restricted Stock.

 

 

 

 

 

          In the event that certificates are issued evidencing the shares of
Restricted Stock issued hereunder, the certificates for the Restricted Stock
shall be deposited in escrow with the Secretary of the Company to be held in
accordance with the provisions of this paragraph. Each such deposited
certificate shall be accompanied by a duly executed Assignment Separate from
Certificate in the form attached hereto as Exhibit B. The deposited certificates
shall remain in escrow until such time or times as the certificates are to be
released or otherwise surrendered for cancellation as discussed elsewhere
herein. Upon delivery of the certificates to the Company, you shall be issued an
instrument of deposit acknowledging the number of shares of Restricted Stock
delivered in escrow to the Secretary of the Company.

 

 

 

 

 

          Not later than 30 days after the Vesting Date, the Company shall
release from escrow and deliver to you any certificates representing Common
Stock held by it in escrow.

 

 

 

Dividend Equivalents

 

          Upon the Calculation Date or as soon as reasonably practicable
thereafter (the “Initial Dividend Payment Date”), provided you then continue in
service, the Company shall pay to you in cash a single lump sum amount equal to
(1) the total dividends paid by the Company with respect to a single share of
Common Stock from the Grant Date to the Calculation Date times (2) the number of
shares of Restricted Stock issued hereunder as determined above in respect of
the Performance Shares as to which the performance goals have been satisfied as
of the Calculation Date.

 

 

 

 

 

          If the Company pays a dividend with respect to its Common Stock after
the Initial Dividend Payment Date, the Company shall pay to you as soon as
reasonably practicable thereafter, provided you then continue in service, an
amount equal to (1) the amount of such dividend with respect to a single share
of Common Stock times (2) the number of

 

2

--------------------------------------------------------------------------------


 

 

 

shares of Restricted Stock issued hereunder as determined above in respect of
the Performance Shares as to which the performance goals have been satisfied as
of the Calculation Date.

 

 

 

Lapse of Common Stock Restrictions on Death, Disability, [or] Retirement [or
Termination Without Cause]

 

          On or after the Calculation Date, your right to any Common Stock
hereunder vests as to 100% of the total number of shares of Restricted Stock
issued pursuant to this grant, such number as determined on the Calculation
Date, if your service is terminated due to death, Disability or Retirement[, or
by the Company without Cause].

 

 

 

Forfeiture of Unvested Common Stock



 

          In the event that your service is terminated on or after the
Calculation Date but before the Vesting Date for any reason other than due to
death, Disability or Retirement, or by the Company without Cause, you will
forfeit to the Company all of the shares of Restricted Stock subject to this
grant, which shares if certificated will be in such event surrendered by the
Secretary to the Company on your behalf for cancellation.

 

 

 

Withholding Taxes

 

          You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the grant of the Performance Shares, your acquisition of Restricted Stock or
Common Stock under this grant, or the payment to you of any dividends hereunder.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (1) require that you arrange such payments to
the Company; (2) withhold such amounts from other payments due to you from the
Company or any affiliate; or (3) cause an immediate forfeiture of shares of
Restricted Stock or Common Stock subject to the Performance Shares granted
pursuant to this Agreement in an amount equal to the withholding or other taxes
due.

 

 

 

Section 83(b)
Election

 

          If you file an election with respect to the shares of Common Stock
covered by this grant under Section 83(b) of the Internal Revenue Code with the
Internal Revenue Service, you will immediately forfeit to the Company all of the
shares of Common Stock subject to this grant.

 

 

 

Retention Rights

 

          This Agreement does not give you the right to be retained by the
Company (or any parent, Subsidiaries or affiliates) in any capacity. The Company
(and any parent, Subsidiaries or affiliates) reserves the right to terminate
your service at any time and for any reason.

 

 

 

Shareholder Rights

 

          You have the right to vote the Restricted Stock and to receive any
dividends declared or paid on such Restricted Stock. Any distributions you
receive as a result of any stock split, stock dividend, combination of shares or
other similar transaction shall be deemed to be a part of the Restricted Stock
and subject to the same conditions and restrictions applicable thereto. Except
as described herein and in the Plan, no adjustments are made for dividends or
other rights if the applicable record date occurs before your Restricted Stock
certificate is

 

3

--------------------------------------------------------------------------------


 

 

 

issued or book entry made.

 

 

 

Adjustments

 

          In the event of any stock dividend, stock split, change in the
corporate structure affecting the Common Stock, or any change in the corporate
structure (including any event contemplated by Section 5(a) of the Plan) that is
not a Change in Control, the number or kind of shares covered by this grant may
be adjusted pursuant to the Plan so that thereafter, subject to the terms and
conditions of the adjusted Awards, such Awards shall entitle the Grantee to
receive the kind and amount of securities or property or cash receivable upon
any such event by a holder of the number of Shares that would have been
receivable with respect to such Award immediately prior thereto. Your
Performance Shares and Restricted Stock, as applicable, shall be subject to the
terms of any such agreement of merger, liquidation or reorganization in the
event the Company is subject to such corporate activity.

 

 

 

Change in Control

 

          In the event of a Change in Control prior to the first year
anniversary of the Grant Date, you will forfeit your Performance Shares and not
have any right to receive any Restricted Stock or Common Stock in respect of
this award of Performance Shares.

 

 

 

 

 

          In the event of a Change in Control on or after the first year
anniversary of the Grant Date but prior to the second year anniversary of the
Grant Date, you will be entitled to receive in respect of your Performance
Shares one-third of the number of shares of Restricted Stock you would have
received had the TSRA (as defined below) as calculated pursuant to Exhibit A for
the Change in Control been achieved on the Calculation Date.

 

 

 

 

 

          In the event of a Change in Control on or after the second year
anniversary of the Grant Date but prior to the Calculation Date, you will be
entitled to receive in respect of your Performance Shares two-thirds of the
number of shares of Restricted Stock you would have received had the TSRA as
calculated pursuant to Exhibit A for the Change in Control been achieved on the
Calculation Date.

 

 

 

 

 

          All shares of Restricted Stock issued hereunder in respect of a Change
in Control shall for purposes of the Plan be deemed to have been issued and
outstanding immediately prior to the effective time of any such Change in
Control.

 

 

 

Legends

 

          All certificates representing the Restricted Stock issued in
connection with this grant shall, where applicable, have endorsed thereon the
following legend:

 

 

 

 

 

          “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH
AGREEMENT IS ON FILE AT THE

 

4

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED
BY THIS CERTIFICATE.”

 

 

 

Applicable Law

 

          This Agreement will be interpreted and enforced under the laws of the
State of Delaware, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.

 

 

 

Market Stand-Off

 

          In connection with any underwritten public offering by the Company of
the Company’s securities pursuant to an effective registration statement filed
under the Securities Act of 1933, for such period as the underwriters may
request (such period not to exceed 180 days following the date of the applicable
offering), you shall not, directly or indirectly, sell, make any short sale of,
loan, hypothecate, pledge, offer, grant or sell any option or other contract for
the purchase of, purchase any option or other contract for the sale of, loan,
hypothecate, pledge, offer, grant or dispose of or transfer, or agree to engage
in any of the foregoing transactions with respect to, any shares of capital
stock of the Company covered by this grant without the prior written consent of
the underwriters of such public offering.

 

 

 

The Plan



 

          The text of the Plan is incorporated in this Agreement by reference.
Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

 

 

 

 

          This Agreement, the cover page and the Plan constitute the entire
understanding between you and the Company regarding this grant of Performance
Shares and any shares of underlying Restricted Stock and Common Stock. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

 

 

 

Data Privacy

 

          In order to administer the Plan, the Company may process personal data
about you. Such data includes, but is not limited to, the information provided
in this Agreement and any changes thereto, other appropriate personal and
financial data about you such as home address and business addresses and other
contact information, payroll information and any other information that might be
deemed appropriate by the Company to facilitate the administration of the Plan.

 

 

 

 

 

          By accepting this grant, you give explicit consent to the Company to
process any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

          The Company may choose to deliver certain statutory materials

 

5

--------------------------------------------------------------------------------


 

 

 

relating to the Plan in electronic form. By accepting this grant, you agree that
the Company may deliver the Plan prospectus and the Company’s annual report to
you in an electronic format. If at any time you would prefer to receive paper
copies of these documents, as you are entitled to, the Company would be pleased
to provide copies. Please contact the Company Secretary at 865/922-1123 to
request paper copies of these documents.

 

 

 

Stock Ownership Guidelines

 

          If applicable, your right to sell, exchange, transfer, gift, pledge,
alienate or otherwise dispose of the vested shares of Common Stock awarded to
you pursuant to this Agreement is subject to your compliance with the stock
ownership guidelines (“Stock Ownership Guidelines”) that the Company has adopted
as of the Grant Date, a copy of which has been delivered to you together with
this Agreement. The Company shall have the right to enforce the Stock Ownership
Guidelines through the use of an escrow arrangement or through restrictions
communicated to the Company’s transfer agent limiting transfers of your shares
of Common Stock. This provision is not intended to prohibit you from exercising
your previously granted stock options of disposing of the shares of Common Stock
acquired upon exercise of such options.

 

                By signing the cover sheet of this Agreement, you agree to all
of the terms and
conditions described above and in the Plan.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

PERFORMANCE GOALS

AND NUMBER OF SHARES OF RESTRICTED STOCK

Total Shareholder Return Attained (“TSRA”)*

 

Shares of Restricted Stock

 

12.5% < TSRA < 15.0%

 

50% of Target LTI

 

 

 

 

 

15.0% < TSRA < 17.5%

 

100% of Target LTI

 

 

 

 

 

17.5% < TSRA < 20.0%

 

125% of Target LTI

 

 

 

 

 

20.0% < TSRA < 25.0%

 

150% of Target LTI

 

 

 

 

 

25.0% < TSRA

 

175% of Target LTI

 

 

* On the Calculation Date, TSRA is defined as the average of the annual total
shareholder returns attained by the Company for each full twelve month period
ending on a yearly anniversary of the Grant Date through and including the
Calculation Date.  As used in connection with any calculation of the number of
shares of Restricted Stock to be issued in respect of the Performance Shares, if
any, upon the occurrence of a Change in Control prior to the Calculation Date,
TSRA is defined as the average of the total shareholder returns attained by the
Company for each full twelve month period ended on a yearly anniversary of the
Grant Date prior to the date of the Change in Control, and for the portion of
the twelve month period during which the Change in Control occurs (excluding
from such calculation the date of the Change in Control).

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

     FOR VALUE RECEIVED,             hereby sells, assigns and transfers to
Regal Entertainment Group, a Delaware corporation (the “Company”),            
(           ) shares of the Company’s class A common stock represented by
Certificate No.       and does hereby irrevocably constitute and appoint
            to transfer the said common stock on the books of the Company with
full power of substitution in the premises.

 

Dated:            , 20     

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Signature

 

 

 

Spousal Consent (if applicable)

 

                                       (Purchaser’s spouse) indicates by the
execution of this Assignment his or her consent to be bound by the terms herein
as to his or her interests, whether as community property or otherwise, if any,
in the shares of class A common stock of the Company.

 

 

 

 

 

 

Signature

 

 

 

 

 

INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE. 
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO CAUSE THE FORFEITURE
OF YOUR UNVESTED SHARES AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF PURCHASER.

 

 

 

8

--------------------------------------------------------------------------------